DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 8, 10-11 and 13-15 is/are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Abadie et al EP 3,546,958 A1 (hereinafter referred to as Abadie).

Regarding claim 1, Abadie teaches over the air measuring device (fig. 1, elm. 10, par. [0048]), comprising: - N feed antenna devices (fig. 1, elm. 26, par. [0084]), - a measuring device (fig. 1, elm. 34, par. [0056]-[0060]), adapted to perform over the air measurements on a device under test (fig. 1, elm. 32, par. [0054]), selectively using any one of the N feed antenna devices, and - a guide rail (fig. 2, 3, linear rails 48, can be connected with each other by a joint assigned to the axis A, par. [0088]-[0095]), adapted to movably hold the N feed antenna devices (26), the N feed antenna devices being independently movable along the guide rail (fig. 2, both beam path adjustment units (24) are moveable about the same axis (A) independently from each other, clm. 6).

Regarding claim 2, Abadie teaches over the air measuring device according to claim 1, wherein the N feed antenna devices (fig. 1, elm. 26, par. [0084]), each are adapted to - transmit first measuring signals to the device under test (fig. 1, electromagnetic signals transmitted by the antenna 26 are deflected or rather reflected by the reflector 28 towards the device under test 32, par. [0101]), over the air, and/or - receive second measuring signals from the device under test over the air (fig. 1, electromagnetic signals transmitted by the device under test 32 are deflected or rather reflected by the reflector 28 towards the antenna 26, par. [0101]), and wherein the measuring device is adapted to - generate the first measuring signals, and/or - measure the second measuring signals (fig. 1, elm. 34, par. [0105]-[0107).

Regarding claim 3, Abadie teaches over the air measuring device according to claim 2,  comprising a reflector (fig. 1, elm. 28, par. [0051]), adapted to - reflect the first measuring signals after being transmitted, before reaching the device under test (fig. 1, elm. 32, par. [0101]), and/or - reflect the second measuring signals after being transmitted, before reaching the one of the N feed antenna devices performing the measurement (fig. 1, electromagnetic signals transmitted by the device under test 32 are deflected or rather reflected by the reflector 28 towards the antenna 26, par. [0101]).

Regarding claim 4, Abadie teaches over the air measuring device according to claim 3, wherein the guide rail (fig. 2, linear rails 48, par. [0088]-[0095]) comprises a feed antenna device (fig. 2, elm. 26, par. [0073]), measurement location (fig. 2, elm. 30, par. [0091]), adapted to hold one of the N feed antenna devices (26) during a measurement using said one of the N feed antenna devices (par. [0096]), and wherein a position of a feed antenna of said one of the N feed antenna devices in the feed antenna device measurement location is a focal point  (fig. 2, beam path 36, par. [0100]) of the reflector (fig. 2, elm. 28, par. [0100]).

Regarding claim 5, Abadie teaches over the air measuring device according to claim 1, wherein the over the air measuring device (fig. 1, elm. 10, par. [0048]), is adapted to perform a measurement using only one of the N feed antenna devices (fig. 1, elm. 26, par. [0084]) simultaneously, and/or wherein the over the air measuring device is adapted to perform successive measurements using at least two of the N feed antenna devices (fig. 1, elm. 26, par. [0084]).


Regarding claim 8, Abadie teaches over the air measuring device according to claim 1,  wherein guide rail (fig. 2, 3, linear rails 48 connected with each other by a joint with axis A, par. [0088]-[0095]) is of - a linear shape, or - an oval shape, or - a U-shape, or - partly linear and partly semi-circular shape.

Regarding claim 10, Abadie teaches over the air measuring device according to claim 1, wherein the N feed antenna devices (fig. 2, elm. 26, par. [0088]), each comprise alignment means (fig. 1-3, elm. 24, par. [0088]-[0094]), adapted to hold the feed antenna devices on the guide rail (fig. 2, 3, elm. 48, par. [0088]-[0094]).

Regarding claim 11, Abadie teaches over the air measuring device according to claim 1, wherein the N feed antenna devices (fig. 2, elm. 26, par. [0088]), each comprise securing means, preferably mechanical means (fig. 1, screw, a clip or any other suitable fixing member, par. [0039]), or a magnet, adapted to secure the respective feed antenna device in a feed antenna device measuring location along the guide rail (fig. 2, 3, elm. 48, par. [0088]-[0094]).

Regarding claim 13, Abadie teaches over the air measuring device according to claim 1, comprising a device under test holder (fig. 1, elm. 30, par. [0073]), adapted to hold the device under test (fig. 1, elm. 32, par. [0073]), preferably the device under test holder is a 3D- positioner (fig. 1, test location 30 positions device under test in different angular orientation), adapted to orient the device under test successively in a plurality of orientations (test location 30 can be rotated about an axis, par. [0073]).

Regarding claim 14, Abadie teaches over the air measuring device according to claim 13, wherein the over the air measuring device (fig. 1, elm. 10, par. [0086]) is adapted to - successively position at least two of the N feed antenna devices (fig. 1, dual elm. 26, par. [0084]) in a feed antenna device measuring location along the guide rail (fig. 2, 3, linear rails 48 connected with each other by a joint with axis A, par. [0088]-[0095]), - successively orient the device under test (fig. 1, elm. 32, par. [0073]), in a plurality of orientations for every of said feed antennas, and - perform a measurement on the device under test using the measuring device at every of said plurality of orientations (par. [0034]-[0037]).

Regarding claim 15, Abadie teaches over the air measuring system, comprising an over the air measuring device (fig. 1, elm. 10, par. [0048]), according claim 1 and a device under test (fig. 1, elm. 26, par. [0084]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 6-7 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abadie as applied to claim 1 above, and further in view of Bartko et al. US 9,906,315 B1 (hereinafter referred to as Bartko’315).

Regarding claim 6, Abadie teaches over the air measuring device according to claim 1, however Abadie does not teach wherein the guide rail comprises at least one feed antenna device storage area, adapted to store N-1 of the N feed antenna devices side-
Bartko’315 teaches wherein the guide rail (fig. 4, elm. 404, col. 8, ln. 48-52) comprises at least one feed antenna device storage area (fig. 4, arc-shaped section 417, col. 8, ln. 48-52), adapted to store N-1 of the N feed antenna devices side-by-side (fig. 4, elm. 402-406, col. 8, ln. 48-52), during a measurement using one of the N feed antenna devices (fig. 4, first test antenna may be virtually performed by selecting one of the antennas 401-406 for receiving or transmitting signals, col. 8, ln. 48-52), and wherein the guide rail comprises a feed antenna device measurement location (fig. 4 antenna positioning means 404, col. 8, ln. 48-52), adapted to hold one of the N feed antenna devices during a measurement using said one of the N feed antenna devices.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a rod with plurality of antenna elements, as taught in Bartko’315 in modifying the apparatus of Abadie. The motivation would be movement a test antenna may be virtually performed by selecting one of the antennas the plurality of elements for receiving or transmitting signals.

Regarding claim 7, Abadie teaches over the air measuring device according to claim 6,
however Abadie does not teach wherein a distance between one of the N feed antenna devices being held at the feed antenna device measurement location and any of the further N-1 feed antenna devices being held in the feed antenna device storage area is 
Abadie and Bartko’315 disclose the claimed invention except for a distance between one of the N feed antenna devices being held at the feed antenna device measurement location and any of the further N-1 feed antenna devices being held in the feed antenna device storage area is larger than a distance between any two of the further N-1 feed antenna devices being held in the feed antenna device storage. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the distance between one of the N feed antenna devices being held at the feed antenna device measurement location larger than distances between any of the other N-1 stored feed antenna devices, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Regarding claim 9, Abadie teaches over the air measuring device according to claim 1,
however Abadie does not teach wherein the guide rail is adapted to position the N feed antenna devices individually using a linear motor or a stepper motor.
Bartko’315 teaches wherein the guide rail (fig. 1, rod, col. 6, ln. 58-62) is adapted to position the N feed antenna devices (fig. 1, elm. 103, 106, col. 6, ln. 58-62) individually using a linear motor or a stepper motor (fig. 1, motor, col. 7, ln. 22-28).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a linear drive for positioning antennas, as taught in Bartko’315 in modifying the apparatus of Abadie. The motivation would be to .

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abadie as applied to claim 1 above, and further in view of Bartko et al. US 2018/0321292 A1 (hereinafter referred to as Bartko’292).

Regarding claim 12, Abadie teaches over the air measuring device according to claim 1, however Abadie does not teach comprising an anechoic chamber, wherein the N feed antenna devices and the guide rail are arranged within the anechoic chamber, and wherein the measuring device is arranged outside of the anechoic chamber.
Bartko’292 teaches comprising an anechoic chamber (fig. 4, elm. 400, par. [0099]), wherein the N feed antenna devices (fig. 4, elm. 407, 415, 416, par. [0098]) and the guide rail (fig. 4, elm. 417, par. [0099]) are arranged within the anechoic chamber (fig. 4, elm. 427, par. [0100]), and wherein the measuring device (fig. 4, test equipment, par. [0101]), is arranged outside (fig. 4, lower compartment 429, par. [0101]) of the anechoic chamber.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide anechoic chamber for testing wireless communication devices, as taught in Bartko’292 in modifying the apparatus of Abadie. The motivation would be the system rotates the test antennas provides degree of freedom for freely positioning the test antennas in the anechoic chamber.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY G MCDONNOUGH whose telephone number is (571)272-6552.  The examiner can normally be reached on M-F 8 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MELISSA KOVAL can be reached on (571) 272-2121.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/COURTNEY G MCDONNOUGH/Examiner, Art Unit 2866                 

/HUY Q PHAN/Supervisory Patent Examiner, Art Unit 2867